DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 2, “the object is a mounting adapter including said threaded cavity, said mounting adapter being adapted for insertion into and retention in a second cavity in a second object”
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Where in the drawings are the features of claim 2 shown?  Where is “the second cavity in the second object”?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
Claim 2 is objected to because of the following informalities:  
The entire claim 2, “said object is a mounting adapter including said threaded cavity, said mounting adapter being adapted for insertion into and retention in a second cavity in a second object” is not described in the specification.
 Appropriate correction is required.
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings to fix this issue.
Use consistent phraseology to describe a component, part or element in the specification/drawings.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102b as being anticipated by Storandt Ralf (DE10007317).
Regarding claims 1 and 2 Storandt discloses the electrically controllable continuous vehicle door comprising: 
the magnetic sensor capsule, for use with magnetic sensors, comprising: an enclosure surrounding a magnetic rod-shaped element, said enclosure including a threaded outer portion adapted to engage a threaded cavity in an object, wherein said threaded outer portion enables longitudinal positioning of said magnetic rod-shaped element within said cavity when said enclosure is rotated around a longitudinal axis thereof with respect to said threaded cavity (see pars. [0007] – [0014]),
said object is a mounting adapter including said threaded cavity, said mounting adapter being adapted for insertion into and retention in a second cavity in a second object (see pars. [0007] – [0014]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Berthelemy (US 2017/0089408). 
	Regarding claim 1, Berthelemy discloses a magnetorheological actuator comprising:
	an enclosure (13) surrounding a magnetic rod-shaped element (12), 

wherein said threaded outer portion (13) enables longitudinal positioning of said magnetic rod-shaped element (12) within said cavity (see the drawing below) when said enclosure (13) is rotated around a longitudinal axis thereof with respect to said cavity (see the drawing below).
Even though Berthelemy does not explicitly shows the threaded cavity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the threaded cavity for the purpose of facilitating the rotation of the rod-shaped element (12) to rotate inside the threaded cavity.
[AltContent: textbox (Cavity)][AltContent: arrow]
    PNG
    media_image1.png
    251
    403
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
November 26, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837